Citation Nr: 0800602	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  04-39 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to a compensable rating for bilateral hearing 
loss from July 16, 2002 through February 5, 2007.

2.  Entitlement to a rating in excess of 10 percent from 
February 5, 2007 for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1946 to 
December 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 decision of the 
Department of Veterans Affairs (VA) regional office (RO) in 
St. Petersburg, FL.  The Board notes that the veteran was 
awarded a 10 percent disability rating in an August 2007 
rating decision of VA Appeals Management Center (AMC) in 
Washington, DC.  

This issue was remanded by the Board in December 2006 in 
order to retrieve treatment reports from the VA medical 
center in Tampa, Florida, and to provide the veteran with an 
updated audiological examination.


FINDINGS OF FACT

1.  The veteran had, at worst, Level II hearing in his left 
ear and Level I hearing in his right ear from July 16, 2002 
through February 5, 2007.  

2.  From February 5, 2007, the veteran has, at worst, Level 
IV hearing in his left ear and Level IV hearing in his right 
ear.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
hearing loss disability from July 16, 2002 through February 
5, 2007 are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 4.85, 4.86, Part 4, Diagnostic Code 6100 
(2007).

2.  The criteria for an evaluation in excess of 10 percent 
for bilateral hearing loss disability from February 5, 2007 
are not met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 4.85, 4.86, Part 4, Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Stegall considerations

As was noted in the Introduction, this case was remanded by 
the Board in December 2006.  The remand required that the 
veteran's medical records from the VA medical center in 
Tampa, Florida be obtained.  Once those records were 
associated with the claims file, a VA audiological 
examination was to be conducted in order to assess the 
veteran's current level of hearing loss, bilaterally.  
Finally, the agency of original jurisdiction was to 
readjudicate the veteran's claim.  

Pursuant to the Board's remand instructions, medical records 
from the VA medical center in Tampa, Florida were obtained 
and associated with the claims file.  Further, the veteran 
was scheduled for a VA audiological examination.  That 
examination was conducted in February 2007.  The veteran's 
claim was re-adjudicated by the AMC in an August 2007 
supplemental statement of the case.  

Thus, the Board's remand instructions were complied with.  
See Stegall v. West, 
11 Vet. App. 268, 271 (1998) [where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance].


Fenderson considerations

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case in which the veteran expresses dissatisfaction with the 
assignment of an initial disability evaluation where the 
disability in question has just been recognized as service-
connected.  In this case, although service connection was 
established, at a non-compensable rating, in a January 2003 
rating decision with an effective date of July 16, 2002 (date 
of claim).  In August 2007, the AMC assigned a rating of 10 
percent effective February 5, 2007 (first evidence of 
increased functional impairment).  

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim-a practice known as "staged rating."  In this 
case, a staged rating is warranted.  Therefore, the Board 
will consider an increased rating claim in excess of 0 
percent disabling from July 16, 2002 through February 5, 
2007, and a claim for a rating in excess of 10 percent from 
February 5, 2007.  


The VCAA

The Board has given consideration to the VCAA. The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits. The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims. See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist. The Board will 
now address these concepts within the context of the 
circumstances presented in this case. 

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. See 38 U.S.C.A. 
§ 7104(a) (West 2002). When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims. As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002);  see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.

Prior to initial adjudication of the veteran's claim, a 
letter dated in August 2002 informed the veteran that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA. The August 2002 letter also delineated the respective 
obligations of the VA and the veteran in obtaining evidence 
pertinent to the claim.  An updated VCAA notification letter, 
sent in January 2005, notified the veteran that a reply was 
needed.  The veteran was encouraged to submit any relevant 
medical records (including dates of any VA treatment) or lay 
evidence in his possession that related to his claim for an 
increased rating.  

Included with the January 2005 letter were copies of VA Form 
21-4142, Authorization and Consent to Release Information.  
The Board notes that the phrase "As we consider your claim, 
you may submit evidence showing that your service-connected 
bilateral hearing loss has increased in severity.  This 
evidence may be a statement from your doctor, containing the 
physical and clinical findings, the results of any laboratory 
tests or x-rays, and the dates of examinations and tests.  
You may also submit statements from other individuals who are 
able to describe from there knowledge and personal 
observations in what manner your disability has become 
worse."  This request complies with the "give us everything 
you've got" requirements of 38 C.F.R. § 3.159 (b) in that it 
informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, elements (1), (2), and (3) are not at issue.  
With respect to element (4), the veteran has been amply 
informed of the requirements for an increased disability 
rating in various communications from the RO, including a 
letter dated August 2006.  Concerning element (5), because 
the Board has concluded that the preponderance of the 
evidence is against assigning a higher rating, the matter of 
an effective date to be assigned therefore is moot, and no 
further notice is needed.

Further, the veteran has not alleged that VA failed to comply 
with the notice requirements of the VCAA.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Instead, he has 
identified and submitted additional evidence in support of 
his claim.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims. The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims. 
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them. In particular, the RO has obtained the 
veteran's service medical records and VA medical records.  
The veteran has at no time referenced outstanding records 
that he wanted VA to obtain or that he felt were relevant to 
his claims.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The RO 
provided the veteran appropriate VA examinations in 2002and 
2007, the latter pursuant to the Board's December 2006 remand 
instructions.  There is no objective evidence indicating that 
there has been a material change in the severity of the 
veteran's bilateral hearing disability since he was last 
examined.  
There is no rule as to how current an examination must be, 
and the Board concludes that the examinations now of record 
in this case are adequate upon which to base a decision.  See 
Palczewski v. Nicholson, 21 Vet. App. 174 (2007) [another VA 
examination is not warranted based on the mere passage of 
time].  

Accordingly, the Board finds that under the circumstances of 
this case VA has satisfied the notification and duty to 
assist provisions of the VCAA. No further actions need be 
undertaken on the veteran's behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007). The veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  He 
has been ably represented by his veterans service 
organization, which had provided argument on his behalf, most 
recently during his Board hearing in September 2006.  
Accordingly, the Board will proceed to a decision.


Relevant law and regulations

Disability ratings - in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  
See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Court has 
also recently held that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  See 
Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 
2007).  Therefore, although the Board has thoroughly reviewed 
all evidence of record, the more critical evidence consists 
of the evidence generated during the appeal period.



Specific rating criteria

In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the VA Rating Schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Acevedo-
Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  The Rating Schedule 
provides a table (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment.  Testing 
for hearing loss is conducted by a state-licensed 
audiologist, including a controlled speech discrimination 
test (Maryland CNC).

The evaluation is based upon a combination of the percent of 
speech discrimination and the puretone threshold average 
which is the sum of the puretone thresholds at 1000, 2000, 
3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  
Table VII in the Rating Schedule is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear, the 
horizontal rows representing the ear having better hearing 
and the vertical columns the ear having the poorer hearing.  
The percentage evaluation is indicated where the row and 
column intersect.  Table VI(a) is used when the examiner 
certifies that the use of speech discrimination test is not 
appropriate because of language difficulties, inconsistent 
speech discrimination scores, etc., or when indicated under 
the provisions of 38 C.F.R. § 4.86.  See 38 C.F.R. § 4.85(c).  
Copies of the pertinent tables were provided to the veteran 
in the statement of the case.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  See 38 C.F.R. § 
4.86(a).  When the puretone threshold is 30 decibels or less 
at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  See 38 C.F.R. § 4.86(b).

Lay evidence

As to statements made by the veteran in regard to his hearing 
deficiency, it is noted that the veteran can attest to 
factual matters of which he had first-hand knowledge, e.g., 
experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  
However, the veteran as a lay person has not been shown to be 
capable of making medical conclusions, thus, his statements 
regarding the severity of his hearing loss are not competent, 
at least as to the measurable level of hearing loss that must 
be provided by the appropriate testing for VA rating 
purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  In other words, even though the veteran is competent 
to report that he has difficulty hearing, he is not competent 
to state the level of hearing loss at the specific decibel 
levels required for evaluation under the VA Rating Schedule.


Analysis

Schedular rating

In September 2002, the veteran was afforded a VA audiological 
examination.  At that time, puretone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
50
50
55
60
LEFT
45
50
55
60
65

The puretone threshold average in the right ear was 54 
decibels, and the puretone threshold average in the left ear 
was 58 decibels.  Speech audiometry revealed speech 
recognition ability of 94 percent in the right ear and of 94 
percent in the left ear.  The examiner noted sloping mild to 
moderately severe sensorineural hearing loss from 500 Hz to 
4000 Hz in the right ear and sloping moderate to moderately 
severe sensorineural hearing loss from 500 Hz to 4000 Hz in 
the left ear.  

In February 2007, the veteran was afforded another VA 
examination.  Puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
50
65
65
LEFT
45
50
60
65
75

The puretone threshold average in the right ear was 57.5 
decibels, and the puretone threshold average in the left ear 
was 62.5 decibels.  Speech audiometry revealed speech 
recognition ability of 82 percent in the right ear and of 78 
percent in the left ear.  The examiner noted bilateral 
moderate to severe sensorineural hearing loss.  

Under the rating criteria, the September 2002 examination 
results constitute Level II hearing on the left and Level I 
hearing on the right.  When combined, the result is a non-
compensable or 0 percent disability evaluation.  Therefore, 
for the period from July 16, 2002 through February 5, 2007, a 
compensable disability evaluation is not warranted.

Under the rating criteria, the February 2007 examination 
results constitute Level IV hearing on the left and Level IV 
hearing on the right.  When combined, the result is a 10 
percent disability evaluation.  

In considering both examinations, at worst, the veteran's 
hearing on the left was Level IV and was Level IV on the 
right.  As noted, the rating criteria provide for a 10 
percent rating and there is no other applicable basis to 
assign a higher rating.  

Further, the Board finds that 38 C.F.R. § 4.86(a) is not for 
application because the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is not 55 decibels or more.  The Board further finds that 38 
C.F.R. § 4.86(b) is not for application as the puretone 
threshold is not 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz on any of the examinations.

The Board is bound in its decision by application of the VA 
Rating Schedule to the reported test results.  The 
preponderance of the evidence is against the claim for a 
compensable evaluation for the veteran's hearing loss 
disability.  Thus, the benefit sought on appeal must be 
denied. 

Should the veteran experience any further degradation in 
hearing, he may file another claim for increased rating at 
that time.

Hart consideration

In Hart v. Mansfield, No. 05-2424 U.S. Vet. App. Nov. 19, 
2007, the Court held that staged ratings are appropriate for 
an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibited symptoms that would warrant different ratings. 

In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).  
Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.

The issue at hand is that of an initial, increased disability 
rating for his now-service-connected hearing loss 
disability.  A non-compensable rating was assigned as of July 
2002, and a ten percent rating has been assigned from 
February 5, 2007 forward.  The veteran's initial claim was 
submitted in July 2002.  The question to be answered by the 
Board, then, is whether any different rating should be 
assigned for any period from July 2002 to the present. 

After a careful review of the record, the Board can find no 
evidence to support a finding that the veteran's bilateral 
hearing disability was more or less symptomatic during the 
entire period.  Accordingly, there is no basis for awarding 
the veteran a disability rating other than the currently 
assigned percentages.


Extraschedular consideration

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical. 
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According 
to the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards. 
See 38 C.F.R. § 3.321(b)(1) (2007).

The RO has not adjudicated the matter of the veteran's 
entitlement to an extraschedular rating, and the veteran has 
never raised the matter of his entitlement to an 
extraschedular rating.  Moreover, the veteran and his 
representative have not identified any factors which may be 
considered to be exceptional or unusual. Accordingly, the 
matter of the veteran's potential entitlement to an 
extraschedular rating will not be considered by the Board.  
See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) [the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance]; see also Bernard v. Brown, 
4 Vet. App. 384 (1993).


ORDER

Entitlement to a compensable rating for bilateral hearing 
loss from July 16, 2002 through February 5, 2007 is denied.

Entitlement to a rating in excess of 10 percent from February 
5, 2007 for bilateral hearing loss is denied.

____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


